NFJ Investment Group Memo To:All NFJ Employees From:David Hunt Date:May 16, 2008 Re:Code of Ethics Revisions – Please Read The Code of Ethics (the “Code”) sections entitled “Exempt Securities,” beginning on page 7, and “Additional Exempt Transactions,” beginning on page 10, have been revised at the NFJ Investment Group L.P. local level only. Purpose of Code Section Revisions The prior version of the Code incorrectly provided that Fixed Income Securities were Exempt Securities, which are exempt from both the pre-clearance and the reporting requirements of the Code. The revised Code accurately reflects Fixed Income Securities under Additional Exempt Transactions, which must be reported to Compliance.Reporting requirements are met when Compliance receives duplicate brokerage account statements, and initial and annual personal securities holdings forms from each employee. Note: Fixed Income Securities continue to be exempt from pre-clearance requirements. Summary of
